     Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 1 of 10 PageID #: 118


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


FRANK STOVER, individually
and on behalf of all others
similarly situated,

              Plaintiff,

v.                                        Civil Action No. 2:20-cv-00096

BLACKHAWK MINING LLC and
PANTHER CREEK MINING, LLC,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is defendants Blackhawk Mining LLC and Panther

Creek Mining, LLC’s (“defendants”) motion to dismiss complaint

or, in the alternative, compel arbitration, filed March 4, 2020.


                                I.    Background


              Plaintiff Frank Stover worked for Panther Creek

Mining, LLC for approximately three years at the Panther Creek

Mine.     Mem. of Law in Supp. of Defs.’ Mot. to Dismiss or Compel

Arbitration 2, ECF No. 7 (“Defs.’ Mem.”); Compl. ¶ 7.              The sole

officer of Panther Creek Mining, LLC is identified as Blackhawk

Mining LLC.      Compl. ¶ 3.     Plaintiff alleges that on January 7,

2020, defendants carried out a mass layoff at the Panther Creek

Mine that included the plaintiff and other similarly situated

employees.      Compl. ¶ 13.
  Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 2 of 10 PageID #: 119


           Plaintiff filed this action in this court on January

31, 2020, alleging a violation of the Worker Adjustment and

Retraining Notification (“WARN”) Act, 29 U.S.C. § 2101, et seq.

Compl., at p.1.    Specifically, the plaintiff claims that the

defendants failed to provide plaintiff and other similarly

situated employees with written notice 60 days prior to the mass

layoff, which is required under the WARN Act.          Compl. ¶ 17-23.

The plaintiff also brings class allegations and defines the

proposed class as follows: “All full-time employees who were

terminated and/or subjected to a mass layoff from employment at

the Panther Creek Mine site by the Defendants on or about

January 7, 2020[,] or within a 90-day period, without receiving

the mandated 60-day notice required by the WARN Act.”           Compl.

¶ 27.


           On March 4, 2020, the defendants moved to dismiss the

complaint or, in the alternative, compel arbitration.           According

to the defendants, the plaintiff “is bound by a mutual

arbitration agreement under which he agreed to resolve any and

all claims against Blackhawk Mining and ‘its owner(s),

subsidiaries, affiliates, and related companies and their

employees’ through binding arbitration.”         Defs.’ Mem. 1.     The

Mutual Arbitration Agreement details that “the Parties agree to

submit all past, present, and future disputes that arise between

them to final and binding arbitration.”         Mutual Arbitration


                                     2
  Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 3 of 10 PageID #: 120


Agreement, Defs.’ Mem., Ex. A.       The defendants argue that the

Mutual Arbitration Agreement is enforceable and that the

plaintiff’s claim is referable to arbitration under the Federal

Arbitration Act (“FAA”).      Defs.’ Mem. 5, 7.


           The plaintiff responds that the arbitration clause in

the Mutual Arbitration Agreement does not mention class-wide

arbitration.    Pl.’s Resp. to Defs.’ Mot. to Dismiss or Compel

Arbitration 4, ECF No. 9 (“Pl.’s Resp.”).         Accordingly, the

plaintiff argues that the “parties cannot be forced to arbitrate

on a class-wide basis absent a contractual basis for concluding

that the part[ies] agreed to do so.”        Pl.’s Resp. 4 (quoting Del

Webb Cmtys., Inc. v. Carlson, 817 F.3d 867, 875 (4th Cir.

2016)).


                          II.   Legal Standard


           The motion to compel arbitration is governed by § 4 of

the FAA, which provides that:

     A party aggrieved by the alleged failure, neglect, or
     refusal of another to arbitrate under a written
     agreement for arbitration may petition any United
     States district court which, save for such agreement,
     would have jurisdiction under title 28, in a civil
     action or in admiralty of the subject matter of a suit
     arising out of the controversy between the parties[.]

9 U.S.C. § 4.    The FAA was enacted “in response to widespread

judicial hostility to arbitration[,]” Am. Express Co. v. Italian

Colors Rest., 570 U.S. 228, 232 (2013), and establishes a



                                     3
  Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 4 of 10 PageID #: 121


“strong federal policy in favor of enforcing arbitration

agreements.”   See Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

213, 217 (1985).    It provides that arbitration clauses in

contracts involving interstate commerce are “valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.”         9 U.S.C. § 2.

Consequently, “if parties execute a valid agreement to arbitrate

disputes, a federal court must compel arbitration.”           See Sydnor

v. Conseco Fin. Servicing Corp., 252 F.3d 302, 305 (4th Cir.

2001).


                             III. Discussion

  A. Claim is Referable to Bilateral Arbitration

           If (1) the arbitration agreement between the plaintiff

and the defendants is enforceable and (2) the plaintiff’s claim

is referable to arbitration under that agreement, then the court

must compel arbitration.      9 U.S.C. § 3; See Adkins v. Labor

Ready, Inc., 303 F.3d 496, 500 (4th Cir. 2002).


           The enforceability of an arbitration agreement is

determined by the applicable state contract law.          See First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).

“Generally applicable contract defenses, such as fraud, duress,

or unconscionability, may be applied to invalidate arbitration

agreements without contravening § 2” of the FAA.          Doctor’s

Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996).           The

                                     4
  Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 5 of 10 PageID #: 122


plaintiff does not make any argument that the arbitration

agreement he signed is unenforceable.        The Mutual Arbitration

Agreement is enforceable under West Virginia state law.            See

Adkins v. Labor Ready, Inc., 185 F.Supp.2d 628, 640 (S.D. W. Va.

Sept. 28, 2001) (holding mutual arbitration agreement signed by

plaintiff was enforceable under West Virginia state law).


           In this circuit, a party may compel arbitration under

the FAA if it can demonstrate:

     (1) the existence of a dispute between the parties,
     (2) a written agreement that includes an arbitration
     provision which purports to cover the dispute, (3) the
     relationship of the transaction, which is evidenced by
     the agreement, to interstate or foreign commerce, and
     (4) the failure, neglect or refusal of [a party] to
     arbitrate the dispute.

Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir.

2002) (quoting Whiteside v. Teltech Corp., 940 F.2d 99, 102

(4th Cir. 1991)).    Here, it appears that all four elements are

met with respect to plaintiff’s claim.


           First, it is clear that a dispute exists between the

parties, as evidenced by the civil suit brought by the plaintiff

for the defendants’ alleged violation of the WARN Act.


           Second, there is a written arbitration agreement that

purports to cover the dispute.       The Mutual Arbitration Agreement

states that it covers “all disputes or claims . . . relating to

employment or termination from employment.”         Mutual Arbitration



                                     5
  Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 6 of 10 PageID #: 123


Agreement, Defs.’ Mem., Ex. 1.       Plaintiff’s claim of a violation

of the WARN Act relates to plaintiff’s employment termination

from Panther Creek Mining, LLC.


            Third, the diverse citizenship of the parties

indicates that their business relationships relate to interstate

commerce.    See Allied-Bruce Terminix Cos. v. Dobson, 513 U.S.

265 (1995) (holding that the interstate commerce requirement

should be interpreted broadly); Cochran v. Coffman, No. 2:09-cv-

00204, 2010 WL 417422, at *3 (S.D. W. Va. Jan. 28, 2010) (“[T]he

parties are of diverse citizenship, and thus their business

relationships cross interstate lines.”).         Plaintiff is a citizen

of West Virginia while both defendants are citizens of Delaware,

the state of incorporation, and Kentucky, the principal place of

business.


            Finally, the plaintiff has refused to arbitrate this

action, instead opting to file a suit for a WARN Act violation

in this court and oppose defendants’ motion to dismiss or, in

the alternative, compel arbitration.        As such, the fourth factor

is met, and the plaintiff’s claim is properly referable to

bilateral arbitration between the plaintiff and the defendants.




                                     6
  Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 7 of 10 PageID #: 124


  B. Claim is Not Referable to Class Arbitration


           The issue of “whether an arbitration clause permits

class arbitration is a gateway question of arbitrability for the

court.”   Carlson, 817 F.3d at 873.       “[A] party may not be

compelled under the FAA to submit to class arbitration unless

there is a contractual basis for concluding that the party

agreed to do so.”    Stolt-Nielsen S.A. v. AnimalFeeds Int’l

Corp., 559 U.S. 662, 684 (2010) (emphasis in original).            “An

implicit agreement to authorize class-action arbitration,

however, is not a term that the arbitrator may infer solely from

the fact of the parties' agreement to arbitrate.”           Id. at 685.

The court noted that “[t]his is so because class-action

arbitration changes the nature of arbitration to such a degree

that it cannot be presumed the parties consented to it by simply

agreeing to submit their disputes to an arbitrator.”           Id.


           Here, the Mutual Arbitration Agreement does not

indicate that the parties consented to class arbitration.            The

Mutual Arbitration Agreement is silent on the issue of class

arbitration.   In fact, the Mutual Arbitration Agreement is put

in terms of bilateral disputes “between the Parties.”           Mutual

Arbitration Agreement, Defs.’ Mem., Ex. 1.         Therefore, the court

finds that the parties did not consent to class arbitration but

only to bilateral arbitration.       See, e.g., NCR Corp. v. Jones,

157 F.Supp.3d 460, 471 (W.D.N.C. Jan. 6, 2016) (finding that the

                                     7
    Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 8 of 10 PageID #: 125


arbitration agreement indicated that the parties consented to

bilateral arbitration and not class arbitration because the

arbitration agreement was silent on the issue of class

arbitration); Bird v. Turner, No. 5:14CV97, 2015 WL 5168575, at

*9 (N.D. W. Va. Sept. 1, 2015) (same).


    C. Staying or Dismissing the Action


             The final issue before the court is whether to dismiss

the case or stay the case pending the resolution of the parties’

bilateral arbitration proceedings.          Defendants move for

dismissal of this action, but, in the alternative, they request

that the action be compelled to arbitration.


             If the court finds that the case is referable to

arbitration under an arbitration agreement, the court “shall on

application of one of the parties stay the trial of the action

until such arbitration has been had in accordance with the terms

of the agreement[.]”       9 U.S.C. § 3.     The Fourth Circuit has

noted that “[t]here may be some tension between our decision in

Hooters1 -- indicating that a stay is required when the

arbitration agreement ‘covers the matter in dispute’ -- and

Choice Hotels2 -- sanctioning dismissal ‘when all of the issues

presented ... are arbitrable.’”         Aggarao v. MOL Ship Mgmt. Co.,


1  Hooters of Am., Inc. v. Phillips, 173 F.3d 988 (4th Cir. 1999)
2  Choice Hotels Intern, Inc. v. BSR Tropicana Resort, Inc., 252
F.3d 707 (4th Cir. 2001).

                                       8
    Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 9 of 10 PageID #: 126


675 F.3d 355, 376 n.18 (4th Cir. 2012).           When a plaintiff has

brought class allegations and all the named plaintiffs have

signed an arbitration agreement, courts have stayed the

proceedings pending resolution of arbitration.            See Billie v.

Coverall N. Am., Inc., No. 3:19-CV-0092, 2020 WL 1185251 (D.

Conn. Mar. 12, 2020); Bird v. Turner, No. 5:14cv97, 2015 WL

5168575 (N.D. W. Va. Sept. 1, 2015); Adkins, 185 F.Supp.2d at

646.    Since the only named plaintiff, Frank Stover, signed a

binding arbitration agreement, the court will stay the

proceedings pending bilateral arbitration between the parties

currently in this case.3




3  Defendants’ motion to compel arbitration relates exclusively
to the representative plaintiff Frank Stover. The court does
not have before it any documentation relating to the arbitration
agreements executed by the potential class members, nor does it
have any information relating to the conditions surrounding the
execution of these arbitration agreements. It appears, however,
based upon the defendants’ representations, that every employee,
including every potential class member, has executed an
arbitration agreement identical or similar to that executed by
Mr. Stover, as a part of the standard, company-wide employment
application. See Defs.’ Mem. 10-11 (stating that “each member
of the proposed class would have signed a similar (if not
identical) arbitration agreement during their respective
employments with Panther Creek Mining and/or Blackhawk Mining.
In fact, the Agreement provides: ‘Every individual who works for
[Blackhawk Mining or related companies] must have signed and
returned this Agreement to be eligible for employment and
continued employment with [Blackhawk Mining or a related
company].’”). If the potential class members have executed the
same arbitration agreement under substantially the same
conditions as Mr. Stover, the court's reasoning and analysis as
delineated above would apply to their claims, as well.

                                       9
 Case 2:20-cv-00096 Document 12 Filed 04/23/20 Page 10 of 10 PageID #: 127




                            IV.   Conclusion


           For the foregoing reasons, it is ORDERED that the

defendants’ motion to dismiss or, in the alternative, compel

arbitration is denied as to the motion to dismiss and granted as

to the motion to compel arbitration.        It is further ORDERED that

plaintiff Frank Stover and defendants Blackhawk Mining LLC and

Panther Creek Mining, LLC submit to bilateral arbitration the

claims raised in this civil action relating to these parties, in

accordance with the terms of the Mutual Arbitration Agreement

executed by Frank Stover on November 6, 2017.         The action is

stayed until the bilateral arbitration has concluded.


           The parties are directed to inform the court once the

bilateral arbitration has concluded, at which time this case

will be dismissed.    The Clerk is directed to retire this case to

the inactive docket of the court.


           The Clerk is requested to transmit this Order and

Notice to all counsel of record and to any unrepresented

parties.


                                         ENTER: April 23, 2020




                                    10
